Title: From Thomas Jefferson to Thomas Barclay, 15 November 1792
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Philadelphia Nov. 15. 1792.

The object of this is merely to inform you that I sometimes hear from Mrs. Barclay and your family, and always that they are well. Whenever I recieve letters from you, I drop her a line informing her of it and of the place where you are, which I shall continue to do while I remain here. A set of newspapers are always laid by for you, and forwarded to Mr. Pinckney. As this is probably the last letter I shall write you, I beg you to be assured of my best wishes for yourself and family, and that I am with very sincere esteem Dear Sir Your friend & servt

Th: Jefferson

